Citation Nr: 0735597	
Decision Date: 11/09/07    Archive Date: 11/26/07

DOCKET NO.  07-09 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Waco, 
Texas


THE ISSUE

Evaluation of bilateral hearing loss, currently evaluated as 
0 percent disabling.




REPRESENTATION

Appellant represented by:  The American Legion




ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel




INTRODUCTION

The veteran served on active duty from October 1965 to 
December 1968.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a December 2006 rating 
decision, by the Waco, Texas, Regional Office (RO), which 
granted entitlement to bilateral hearing loss, and assigned a 
0 percent rating.  The veteran perfected a timely appeal to 
the rating assigned.  

In his substantive appeal (VA Form 9), received in March 
2007, the veteran requested a Travel Board hearing at the RO.  
However, in late March 2007, the veteran withdrew his request 
for a travel board hearing.  38 U.S.C.A. § 20.704(e) (2007).  


FINDING OF FACT

On November 5, 2007, prior to the promulgation of a decision 
in the appeal, the Board received notification from the 
veteran that a withdrawal of this appeal is requested.  


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
veteran (or his or her representative), concerning the claim 
for a compensable evaluation for a bilateral hearing loss, 
have been met; therefore, the Board does not have 
jurisdiction to consider the merits of that claim.  38 
U.S.C.A. § 7105(b) (2), (d) (5) (West 2002 & Supp. 2007); 38 
C.F.R. §§ 20.202, 20.204(b), (c) (2007).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2007). Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2007).  The veteran has 
withdrawn this appeal (for a compensable evaluation for 
bilateral hearing loss) and, hence, there remain no 
allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the issue and it is dismissed.  


ORDER

The appeal of entitlement to a compensable evaluation for 
bilateral hearing loss is dismissed.  



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


